Exhibit 10.04

MEDIA GENERAL, INC.

DEFERRED COMPENSATION PLAN

Amended and Restated as of January 1, 2008



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

TABLE OF CONTENTS

 

         

Page

PURPOSE       1 ARTICLE I   

DEFINITIONS

   1

1.01

  

Account Balance

   1

1.02

  

Administrator

   1

1.03

  

Base Annual Salary

   1

1.04

  

Beneficiary

   2

1.05

  

Beneficiary Designation Form

   2

1.06

  

Benefit Distribution Date

   2

1.07

  

Benefit Distribution Form

   2

1.08

  

Board

   3

1.09

  

Bonus

   3

1.10

  

Code

   3

1.11

  

Committee

   3

1.12

  

Company

   3

1.13

  

Deferral Contribution

   3

1.14

  

Deferral Contribution Account

   4

1.15

  

Disability

   4

1.16

  

Disability Benefit

   4

1.17

  

Election Form

   4

1.18

  

Elective Deductions

   5

1.19

  

Employer

   5

1.20

  

Enrollment Forms

   5

1.21

  

ERISA

   5

1.22

  

Hypothetical Investment

   5

1.23

  

Interim Distribution Date

   5

1.24

  

Investment Adjustment(s)

   6

1.25

  

Investment Allocation Form

   6

1.26

  

Investment Reallocation Form

   6

1.27

  

Participant

   6

1.28

  

Plan

   6

1.29

  

Plan Year

   7

1.30

  

Retirement, Retires or Retired

   7

1.31

  

Retirement Benefit

   7

1.32

  

Separation from Service

   7

1.33

  

Termination Benefit

   7

1.34

  

Termination of Employment

   7

1.35

  

Unforeseeable Emergency

   7

1.36

  

Years of Service

   8

 

i



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE II   

ELIGIBILITY, SELECTION, ENROLLMENT

   8

2.01

  

Eligibility, Selection by Administrator

   8

2.02

  

Enrollment Requirements

   8 ARTICLE III   

DEFERRAL CONTRIBUTIONS, INVESTMENT ADJUSTMENTS, TAXES AND VESTING

   9

3.01

  

Deferral Contributions

   9

3.02

  

Selection of Hypothetical Investments

   10

3.03

  

Adjustment of Participant Accounts

   10

3.04

  

Withholding of Taxes

   11

3.05

  

Vesting

   11 ARTICLE IV   

SUSPENSION OF DEFERRALS

   11

4.01

  

Unforeseeable Emergencies

   11

4.02

  

Disability

   12

4.03

  

Leave of Absence

   12 ARTICLE V   

INTERIM AND HARDSHIP DISTRIBUTIONS

   12

5.01

  

Interim Distributions

   12

5.02

  

Withdrawal in the Event of an Unforeseeable Emergency

   12 ARTICLE VI   

TERMINATION OF BENEFIT

   13

6.01

  

Termination Benefit

   13

6.02

  

Payment of Termination Benefit

   13

6.03

  

Death Prior to Completion of Termination Benefit

   13 ARTICLE VII   

RETIREMENT BENEFIT

   14

7.01

  

Retirement Benefit

   14

7.02

  

Payment of Retirement Benefit

   14

7.03

  

Death Prior to Completion of Retirement Benefit

   14 ARTICLE VIII   

PRE-RETIREMENT DEATH BENEFIT

   14

8.01

  

Pre-Retirement Death Benefit

   14

8.02

  

Payment of Pre-Retirement Death Benefit

   15 ARTICLE IX   

DISABILITY BENEFIT

   15

9.01

  

Disability Benefit

   15

9.02

  

Payment of Disability Benefit

   15

9.03

  

Death Prior to Completion of Disability Benefit

   15 ARTICLE X   

BENEFICIARY DESIGNATION

   16

10.01

  

Beneficiary

   16

10.02

  

Beneficiary Designation; Change; Spousal Consent

   16

10.03

  

Acknowledgment

   16

10.04

  

No Beneficiary Designation

   16

10.05

  

Doubt as to Beneficiary

   16

10.06

  

Discharge of Obligations

   17

 

ii



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE XI   

TERMINATION, AMENDMENT OR MODIFICATION

   18

11.01

  

Termination

   18

11.02

  

Amendment

   18

11.03

  

Effect of Payment

   18

11.04

  

Anti-Acceleration

   18

11.05

  

Special Election

   19

ARTICLE XII

  

ADMINISTRATION

   19

12.01

  

Administrator Duties

   19

12.02

  

Agents

   19

12.03

  

Binding Effect of Decisions

   19

12.04

  

Indemnity of Administrator and Committee

   20

12.05

  

Employer Information

   20

12.05

  

Employer Information

   20

ARTICLE XIII

  

OTHER BENEFITS AND AGREEMENTS

   20

ARTICLE XIV

  

CLAIMS PROCEDURE

   21

ARTICLE XV

  

TRUST

   21

15.01

  

Establishment of the Trust

   21

15.02

  

Interrelationship of the Plan and the Trust

   21

15.03

  

Distributions From the Trust

   21

ARTICLE XVI

  

MISCELLANEOUS

   22

16.01

  

Status of Plan

   22

16.02

  

Unsecured General Creditor

   22

16.03

  

Employer’s Liability

   22

16.04

  

Nonassignability

   22

16.05

  

Not a Contract of Employment

   23

16.06

  

Furnishing Information

   23

16.07

  

Terms

   23

16.08

  

Captions

   23

16.09

  

Governing Law

   23

16.10

  

Notice

   23

16.11

  

Successors

   24

16.12

  

Validity

   24

16.13

  

Incompetent

   24

16.14

  

Distribution in the Event of Taxation

   24

16.15

  

Insurance

   25

16.16

  

Omnibus Provisions

   25

 

iii



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

PURPOSE

This Plan document amends and restates in its entirety the Media General, Inc.
Deferred Compensation Plan, as previously amended and restated from time to
time. This Plan is maintained for the purpose of providing Participants an
opportunity to defer compensation that would otherwise be currently payable to
such Participants. This Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of ERISA.
Effective January 1, 2008, the Plan is amended to conform the written terms of
the Plan to the requirements of Section 409A of the Internal Revenue Code of
1986 (the “Code”). The Plan has been operated in good faith compliance with the
requirements of Code section 409A for periods starting January 1, 2005, and
through December 31, 2008. Effective January 1, 2008, the Plan is intended to
comply with Code section 409A of the Code and final regulations thereunder. All
questions concerning the Plan must be interpreted in light of the Company’s
intention to satisfy the applicable provisions of ERISA and Code section 409A.

ARTICLE I

DEFINITIONS

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated:

 

1.01 Account Balance

Account Balance shall mean as of any given measurement date called for under the
Plan the balance of the Participant’s Deferral Contribution Account, adjusted to
reflect all applicable Investment Adjustments and all prior withdrawals and
distributions, in accordance with Article III of the Plan.

 

1.02 Administrator

Administrator shall mean the Company acting as plan administrator, subject to
oversight and direction by the Committee. References to the “Administrator”
herein shall be deemed to include the Committee where the context requires.

 

1.03 Base Annual Salary

Base Annual Salary shall mean the base annual compensation payable to a
Participant by an Employer for services rendered during a Plan Year,
(i) excluding Bonus, commissions, director fees or other additional incentives
or awards payable to the Participant, but (ii) before reduction for any Elective
Deductions.

 

1



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

1.04 Beneficiary

Beneficiary shall mean one or more persons, trusts, estates or other entities,
designated by the Participant in accordance with Article X, to receive the
Participant’s undistributed Account Balance, in the event of the Participant’s
death.

 

1.05 Beneficiary Designation Form

Beneficiary Designation Form shall mean the document which shall be used by the
Participant to designate his Beneficiary for the Plan.

 

1.06 Benefit Distribution Date

Benefit Distribution Date shall mean the date distribution of the Participant’s
Account Balance is triggered and it shall be deemed to occur as of the date on
which the Participant’s employment terminates for any reason whatsoever,
including but not limited to death, Disability or any other reason.
Notwithstanding the preceding, if the Participant’s employment terminates due to
his Retirement, his Benefit Distribution Date shall be deemed to occur as of the
first January 1st immediately following Retirement (with the first payment on
the later of January 1 or the six-month anniversary of his Retirement) or on one
of the next two (2) successive January 1st, as elected in advance by the
Participant on his Benefit Distribution Form. Upon a Benefit Distribution Date
triggered due to: (i) a Termination of Employment, the Participant’s Account
Balance shall be payable pursuant to Article VI; (ii) a Retirement, the
Participant’s Account Balance shall be payable pursuant to Article VII; (iii) a
pre-retirement death, the Participant’s Account Balance shall be payable
pursuant to Article VIII; and (iv) a Disability, the Participant’s Account
Balance shall be payable pursuant to Article IX.

 

1.07 Benefit Distribution Form

Benefit Distribution Form shall mean the document, executed by the Participant,
which specifies the manner in which the Participant shall have his Account
Balance attributable to each Plan Year distributed commencing on his Benefit
Distribution Date. The Participant shall be entitled to elect to have his
Account Balance distributed in the form of a lump sum or in annual payments over
a period of up to twenty (20) years, in the event a Retirement Benefit is due
and payable under the terms of the Plan. The Participant shall be entitled to
elect to have his Account Balance distributed in the form of a lump sum or in
annual payments over a period of up to ten (10) years, in the event any of the
following benefits are due and payable under the terms of the Plan: (i) a
Termination Benefit pursuant to Article VI, (ii) a Pre-Retirement Death Benefit
pursuant to Article VIII or (iii) a Disability Benefit pursuant to Article IX.
The Benefit Distribution Form must be provided to the Administrator along with
all other Enrollment Forms,

 

2



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

pursuant to Article II, prior to participating in the Plan. In the event the
Participant fails to submit a valid Benefit Distribution Form, his Account
Balance will be paid in a lump sum on the six-month anniversary of his
Separation from Service. Notwithstanding the prior language of this Section, the
Participant may submit a subsequent Benefit Distribution Form in order to change
the form of distribution, provided however, such form shall be effective only if
such election (i) may not take effect for twelve (12) months after it is made
and (ii) must postpone payment or commencement of the Participant’s benefit for
at least five years from the date the benefit was otherwise scheduled to be paid
or to commence.

 

1.08 Board

Board shall mean the board of directors of the Company.

 

1.09 Bonus

Bonus shall mean the amounts earned by a Participant during a Plan Year under
the Media General Executive Incentive Bonus Plan before reduction for any
Elective Deductions, but excluding commissions, stock-related awards and other
non-monetary incentives.

 

1.10 Code

Code shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and other authority issued thereunder by the appropriate
governmental authority. References to the Code shall include references to any
successor section or provision of the Code.

 

1.11 Committee

Committee shall mean the Compensation Committee of the Board.

 

1.12 Company

Company shall mean Media General, Inc., a Virginia corporation, and any
successor or assigns.

 

1.13 Deferral Contribution

Deferral Contribution shall mean the aggregate amount of Base Annual Salary or
Bonus deferred by a Participant during a given Plan Year in accordance with the
terms of the Plan and the Participant’s Election Form, and “credited” to the
Participant’s Deferral Contribution Account. Deferral Contributions shall be
deemed to be made to the Plan by the Participant on the date the Participant
would have received such compensation had it not been deferred pursuant to the
Plan. In addition, the term “Deferral Contribution” shall include the
Participant’s accumulated Account Balance (if any) from the predecessor deferral
Plan.

 

3



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

1.14 Deferral Contribution Account

Deferral Contribution Account shall mean a Participant’s aggregate Deferral
Contributions, as well as any appreciation (or depreciation) specifically
attributable to such Deferral Contributions due to Investment Adjustments,
reduced to reflect all prior distributions and withdrawals. The Deferral
Contribution Account shall be utilized solely as a device for the measurement of
amounts to be paid to the Participant under the Plan. The Deferral Contribution
Account shall not constitute or be treated as an escrow, trust fund, or any
other type of funded account for Code or ERISA purposes and, moreover,
contingent amounts credited thereto shall not be considered “plan assets” for
ERISA purposes. The Deferral Contribution Account merely provides a record of
the bookkeeping entries relating to the contingent benefits that the Employer
intends to provide Participant and shall thus reflect a mere unsecured promise
to pay such amounts in the future.

 

1.15 Disability

Disability means a Participant is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.

 

1.16 Disability Benefit

Disability Benefit shall mean the benefit set forth in Article IX.

 

1.17 Election Form

Election Form shall mean the document required by the Administrator to be
submitted by a Participant, on a timely basis, which specifies (i) the amount of
Base Annual Salary and/or Bonus the Participant has elected to defer with
respect to a given Plan Year and (ii) the portion (if any) which shall be
distributable upon an Interim Distribution Date rather than upon the Benefit
Distribution Date. An Election Form shall continue to be effective until the
earlier of (i) the end of the Plan Year to which it relates or (ii) the
effective date of a subsequent Election Form, which has been filed in a timely
manner with respect to the same Plan Year, in accordance with the deadlines and
procedures established by the Administrator. An Election Form must have an
effective date concurrent with the beginning of the Plan Year or any calendar
quarter (January 1, April 1, July 1, or October 1). An Election Form shall only
be effective with respect to: (i) Base Annual Salary which shall be earned after
the effective date of the Election Form and/or (ii) Bonus not yet payable or
declared by the Employer as of the effective date of such Election Form. In the
event a Participant fails to submit an Election Form properly or fails to submit
such form on a timely basis, Participant shall not make Deferral Contributions
during the affected period.

 

4



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

1.18 Elective Deductions

Elective Deductions shall mean those deductions from a Participant’s Base Annual
Salary or Bonus for amounts voluntarily deferred or contributed by the
Participant pursuant to any qualified or non-qualified deferred compensation
plan, including, without limitation, amounts deferred pursuant to Code section
125, 402(e)(3) and 402(h), provided, however, that all such amounts would have
been payable to the Participant in cash had there been no such deferral.

 

1.19 Employer

Employer shall mean the Company and/or any of its subsidiaries (now in existence
or hereafter formed or acquired) that (i) have been selected by the Board to
participate in the Plan and (ii) have affirmatively adopted the Plan.

 

1.20 Enrollment Forms

Enrollment Forms shall mean the initial Election Form, the Benefit Distribution
Form and any other forms or documents which may be required of a Participant by
the Administrator, in its sole discretion, prior to and as a condition of
participating in the Plan.

 

1.21 ERISA

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and other authority issued thereunder by the
appropriate governmental authority. References herein to any section of ERISA
shall include references to any successor section or provision of ERISA.

 

1.22 Hypothetical Investment

Hypothetical Investment shall mean an investment fund or benchmark made
available to Participants by the Administrator for purposes of valuing amounts
contributed to the Plan.

 

1.23 Interim Distribution Date

Interim Distribution Date shall mean the January 1 of any calendar year,
selected by the Participant, during which the designated portion of the Deferral
Contributions (as well as any appreciation or depreciation of such amounts due
to Investment Adjustments) attributable to a given Plan Year shall be
distributed in a lump sum payment, prior to such Participant’s Benefit
Distribution Date. Notwithstanding the prior sentence, in no event shall a
Participant be permitted to select a January 1 which is less than four (4) years
from the beginning of the Plan Year during which the Deferral Contributions,
subject to the Interim Distribution Date, were made to the Plan.

 

5



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

1.24 Investment Adjustment(s)

Investment Adjustment(s) shall mean any appreciation credited to (as income or
gains) or depreciation deducted from (as losses) a Participant’s Deferral
Contribution Account, periodically, in accordance with such Participant’s
selection of Hypothetical Investments pursuant to the Participant’s Investment
Re-Allocation Form(s) and/or Investment Allocation Form(s).

 

1.25 Investment Allocation Form

Investment Allocation Form (i) shall apply with respect to those Deferral
Contributions made to the Plan after the effective date of the Investment
Allocation Form but prior to the timely filing of a subsequent Investment
Allocation Form and (ii) shall determine the manner in which such Deferral
Contributions shall be initially allocated by the Participant among the various
Hypothetical Investments within the Plan. A new Investment Allocation Form may
be submitted by the Participant in accordance with procedures established by the
Administrator.

 

1.26 Investment Reallocation Form

Investment Reallocation Form shall re-direct the manner in which earlier
Deferral Contributions, as well as any appreciation (or depreciation) to-date,
are invested within the Hypothetical Investments available in the Plan. An
Investment Reallocation Form may be submitted by the Participant in accordance
with procedures established by the Administrator.

 

1.27 Participant

Participant shall mean any employee (i) who is selected to participate in the
Plan in accordance with Section 2.01, (ii) who elects to participate in the
Plan, (iii) who signs the applicable Enrollment Forms (and other forms required
by the Administrator) on a timely basis, and (iv) whose signed Enrollment Forms
(and other required forms) are accepted by the Administrator.

 

1.28 Plan

Plan shall mean the Media General, Inc., Deferred Compensation Plan, which shall
be evidenced by this instrument and by each Enrollment Form, as they may be
amended from time to time.

 

6



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

1.29 Plan Year

Plan Year shall mean the period beginning on January 1 of each year and ending
December 31.

 

1.30 Retirement, Retires or Retired

Retirement, Retires or Retired shall mean, with respect to an Employee,
Separation from Service from the Employer(s) for any reason other than an
authorized leave of absence, Disability, or death, on or after (i) the
attainment of age sixty-five (65) or (ii) the attainment of both age fifty-five
(55) and five (5) Years of Service.

 

1.31 Retirement Benefit

Retirement Benefit shall mean the benefit set forth in Article VII.

 

1.32 Separation from Service

Separation from Service shall mean either (i) the complete cessation of the
performance of services by the Participant for the Company for whatever reason,
or (ii) a diminished level of services where the Participant is expected to
perform services at a level equal to 20% or less of the average level of service
provided during the immediately preceding 36 months.

 

1.33 Termination Benefit

Termination Benefit shall mean the benefit set forth in Article VI.

 

1.34 Termination of Employment

Termination of Employment shall mean the voluntary or involuntary severing of
employment, with any and all Employers, for any reason other than Retirement,
Disability, or death.

 

1.35 Unforeseeable Emergency

Unforeseeable Emergency shall mean is a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case, but, in any event, any distribution under this Plan
section shall not exceed the remaining amount required by the Participant to
resolve the hardship after (i) reimbursement or compensation through insurance
or otherwise, (ii) obtaining liquidation of the Participant’s assets, to the
extent

 

7



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

such liquidation would not itself cause a severe financial hardship, or
(iii) suspension of deferrals under the Plan. A Participant claiming hardship
shall be required to submit to the Administrator documentation of the hardship
and proof that the loss is not covered by other means.

 

1.36 Years of Service

Years of Service shall mean the total number of twelve (12) month periods during
which a Participant has been continuously employed by one or more Employers

ARTICLE II

ELIGIBILITY, SELECTION, ENROLLMENT

 

2.01 Eligibility, Selection by Administrator

Those employees who are (i) determined by the Company to be members of in a
select group of management or highly compensated employees of the Company,
(ii) specifically chosen by the Company to participate in the Plan, and
(iii) approved for such participation by the Administrator, in its sole
discretion, shall be eligible to participate in the Plan subject to the
enrollment requirements described in Section 2.02.

 

2.02 Enrollment Requirements

Each employee deemed eligible to participate in the Plan pursuant to
Section 2.01, shall, as a condition to participating in the Plan, complete and
return to the Administrator all of the required Enrollment Forms, on a timely
basis in accordance with Article III below. In addition, the Administrator shall
in its sole discretion, establish such other enrollment requirements necessary
for continued participation in the Plan.

 

8



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE III

DEFERRAL CONTRIBUTIONS, INVESTMENT ADJUSTMENTS,

TAXES AND VESTING

 

3.01 Deferral Contributions

(a) Election to Defer. A Participant may make an election to defer the receipt
of amounts payable to the Participant, in the form of Base Annual Salary or
Bonus, with respect to any Plan Year. The Participant’s intent to defer shall be
evidenced by an Election Form, which has been completed and submitted to the
Administrator in accordance with such procedures and time frames as may be
established by the Administrator in its sole discretion. Except as provided in
subsection (c), a Participant may make an election to defer Compensation for a
Plan Year only if such election is made no later than December 31 of the prior
Plan Year, or by such earlier date as may be announced by the Administrator.
Such election shall remain in effect for the entire Plan Year and for all
subsequent Plan Years until the Participant revokes such election or timely
files a new election applicable to subsequent Plan Years. Each Compensation
Reduction Election shall be made on a form provided by the Administrator and
shall specify such additional information as the Administrator may require.
Amounts deferred by a Participant with respect to a given Plan Year shall be
referred to collectively as a Deferral Contribution and shall be credited to a
Deferral Contribution Account established in the name of the Participant.

(b) Components of Deferral Contributions.

(i) Base Annual Salary. A Participant may designate a fixed dollar amount or
percentage to be deducted from his Base Annual Salary. Such amount shall be
withheld, in substantially equal installments, from each regularly scheduled
payment of Base Annual Salary.

(ii) Bonus. A Participant may designate a fixed dollar amount or percentage to
be deducted from his Bonus. If a fixed dollar amount is designated by the
Participant to be deducted from any Bonus payment and such fixed dollar amount
exceeds the Bonus actually payable to the Participant, the entire amount of such
Bonus shall be withheld.

(c) Minimum Deferral.

(i) Minimum. During any Plan Year the Administrator may permit a Participant to
elect to defer, pursuant to an Election Form, Base Annual Salary and/or Bonus in
a minimum amount of $4,000. If an Election Form is submitted which would yield
less than the stated minimum amount, the amount deferred shall be zero.

 

9



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

(ii) Short Plan Year. If an Employee first becomes a Participant after the first
day of any Plan Year, the minimum deferral amount shall be an amount equal to
the minimum set forth above, multiplied by a fraction, the numerator of which is
the number of complete months remaining in the Plan Year and the denominator of
which is 12.

(d) Maximum Deferral. For any given Plan Year the Administrator may permit a
Participant to defer, pursuant to an Election Form, one or more of the following
forms of compensation up to the following maximum percentages:

 

Deferral

   Maximum Percentage  

Base Annual Salary

   80 %

Bonus

   100 %

 

3.02 Selection of Hypothetical Investments

The Participant shall select one or more Hypothetical Investments among which
his various contributions shall be distributed. At the beginning of each Plan
Year, the Administrator shall provide the Participant with a list of
Hypothetical Investments available. From time to time, in the sole discretion of
the Administrator, the Hypothetical Investments available within the Plan may be
revised. All Hypothetical Investment selections must be denominated in whole
percentages unless the Administrator determines that lower increments are
acceptable. A Participant may make changes in his selected Hypothetical
Investments in accordance with procedures established by the Administrator.

 

3.03 Adjustment of Participant Accounts

A Participant’s account shall be adjusted, periodically, in accordance with the
Hypothetical Investment(s) chosen by the Participant subject to the conditions
and procedures set forth herein or established by the Administrator from time to
time. Any cash earnings generated under an Hypothetical Investment (such as
interest and cash dividends and distributions) shall, at the Administrator’s
sole discretion, either be deemed to be reinvested in that Hypothetical
Investment or reinvested in one or more other Hypothetical Investment(s)
designated by the Administrator. All notional acquisitions and dispositions of
Hypothetical Investments which occur within a Participant’s accounts, pursuant
to the terms of the Plan, shall be deemed to occur at such times as the
Administrator shall determine to be administratively feasible in its sole
discretion and the Participant’s accounts shall be adjusted accordingly.
Accordingly, if a distribution or re-allocation must occur pursuant to the terms
of the Plan and all or some portion of the Account Balance must be valued in
connection such distribution or re-allocation (to reflect Investment
Adjustments), the Administrator may in its sole discretion, unless otherwise
provided for in the Plan, select a date or dates which shall be used for
valuation purposes.

 

10



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

3.04 Withholding of Taxes

(a) Annual Withholding from Compensation. For any Plan Year in which Deferral
Contributions are made to the Plan, the Employer shall withhold the
Participant’s share of FICA and other employment taxes from the portion of the
Participant’s Base Annual Salary and/or Bonus not deferred. If deemed
appropriate by the Administrator, the Participant’s Election Form may be reduced
in certain instances where necessary to facilitate compliance with applicable
withholding requirements. If a Participant elects to defer his entire Bonus, the
Employer shall withhold the Participant’s share of FICA and other employment
taxes from such Bonus before giving effect to the Participant’s Election.

(b) Withholding from Benefit Distributions. The Participant’s Employer shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer.

 

3.05 Vesting

The Participant shall at all times be one hundred percent (100%) vested in all
Deferral Contributions, as well as in any appreciation (or depreciation)
specifically attributable to such contributions due to Investment Adjustments.

ARTICLE IV

SUSPENSION OF DEFERRALS

 

4.01 Unforeseeable Emergencies

If a Participant experiences an Unforeseeable Emergency, the Participant may
petition the Administrator to suspend any deferrals required to be made by the
Participant pursuant to his current Election Form. The Administrator shall
determine, in its sole discretion, whether to approve the Participant’s
petition. If the petition for a suspension is approved, suspension shall
commence upon the date of approval and shall continue until the earlier of
(i) the date the Participant’s current Election Form ceases to be effective
(i.e., the end of the Plan quarter or Plan Year, as applicable) or (ii) the date
the Unforeseeable Emergency ceases to exist, as determined by the Administrator
in its sole discretion.

 

11



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

4.02 Disability

From and after the date that a Participant is deemed to have suffered a
Disability, any current Election Form of the Participant shall automatically be
suspended and no further deferrals shall be required to be made by the
Participant pursuant to his current Election Form.

 

4.03 Leave of Absence

If a Participant is authorized by the Participant’s Employer for any reason to
take an unpaid leave of absence from the employment of the Employer, the
Participant’s deferrals shall be suspended until the earlier of (i) the date the
leave of absence expires or (i) the date the Participant returns to a paid
employment status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the Election Form, if any, made for that Plan Year. If no election was
made for that Plan Year, no deferral shall be withheld. If a Participant is
authorized by the Participant’s Employer for any reason to take a paid leave of
absence from the employment of the Employer, the Participant shall continue to
be considered employed by the Employer and the appropriate amounts shall
continue to be withheld from the Participant’s compensation pursuant to the
Participant’s then current Election Form.

ARTICLE V

INTERIM AND HARDSHIP DISTRIBUTIONS

 

5.01 Interim Distributions

A Participant may make an advance election, at the time he files any Election
Form for a given Plan Year, to have certain amounts payable from his Deferral
Contribution Account at an Interim Distribution Date designated by the
Participant, instead of payable at the Participant’s Benefit Distribution Date.
Such amount(s) shall be measured on the applicable Interim Distribution Date and
shall be payable within thirty (30) days of such Interim Distribution Date. The
Participant’s selection of an Interim Distribution Date must comply with the
language of Section 1.23. Notwithstanding a Participant’s advance election to
designate an Interim Distribution Date or Dates, the amounts which would
otherwise be subject to such Interim Distribution Date or Dates shall be
distributable upon the Participant’s Benefit Distribution Date (pursuant to
Article VI, VII, VIII, or IX as applicable), if such date occurs prior to any
Interim Distribution Date.

 

5.02 Withdrawal in the Event of an Unforeseeable Emergency

A Participant who believes he has experienced an Unforeseeable Emergency may
request in writing a withdrawal of a portion of his accounts necessary to
satisfy the emergency. The Administrator shall determine, in its sole
discretion, (i) whether an

 

12



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

Unforeseeable Emergency has occurred, (ii) the amount reasonably required to
satisfy the Unforeseeable Emergency as well as (iii) the accounts from which the
withdrawal shall be made; provided, however, that the withdrawal shall not
exceed the Participant’s Account Balance. In making any determinations under
this Section 5.02, the Administrator shall be guided by the prevailing
authorities under the Code. If, subject to the sole discretion of the
Administrator, the petition for a withdrawal is approved, the distribution shall
be made within sixty (60) days of the date of approval by the Administrator.

ARTICLE VI

TERMINATION BENEFIT

 

6.01 Termination Benefit

In the event the Participant’s Benefit Distribution Date is triggered due to his
Termination of Employment, the Participant shall receive a Termination Benefit
and no other benefits shall be payable under the Plan.

 

6.02 Payment of Termination Benefit

The Termination Benefit shall be payable in the form previously selected by the
Participant on his Benefit Distribution Form, and shall be paid or commence to
be paid on the first day of the month following the six-month anniversary of the
occurrence of his Benefit Distribution Date. If installment payments were
chosen, the payment will commence on the first January after the first
anniversary of the Participant’s Termination of Employment. The initial
installment shall be based on the value of the Participant’s Account Balance,
measured on his Benefit Distribution Date and shall be equal to 1/n (where ‘n’
is equal to the total number of annual benefit payments not yet distributed).
Subsequent installment payments shall be computed in a consistent fashion, with
the measurement date being the anniversary of the original measurement date.

 

6.03 Death Prior to Completion of Termination Benefit

If a Participant dies after his Termination of Employment but before the
Termination Benefit has commenced or been paid in full, the Participant’s unpaid
Account Balance shall be paid to the Participant’s Beneficiary in the same
manner as would have been paid to the Participant.

 

13



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE VII

RETIREMENT BENEFIT

 

7.01 Retirement Benefit

In the event the Participant’s Benefit Distribution Date is triggered due to his
Retirement, the Participant shall receive the Retirement Benefit and no other
benefit shall be payable under the Plan.

 

7.02 Payment of Retirement Benefit

The Retirement Benefit shall be payable in the form previously selected by the
Participant, on his Benefit Distribution Form, and shall be paid or commence to
be paid on the January 1st also selected by the Participant on his Benefit
Distribution Form, which is at least six months following his Retirement. If
installment payments were chosen, the initial installment shall be based on the
value of the Participant’s Account Balance, measured on his selected Benefit
Distribution Date and shall be equal to 1/n (where ‘n’ is equal to the total
number of annual benefit payments not yet distributed). Subsequent installment
payments shall be computed in a consistent fashion, with the measurement date
being the anniversary of the original measurement date.

 

7.03 Death Prior to Completion of Retirement Benefit

If a Participant dies after Retirement but before the Retirement Benefit has
commenced or been paid in full, the Participant’s unpaid Retirement Benefit
payments shall be paid to the Participant’s Beneficiary in the same manner as
would have been paid to the Participant.

ARTICLE VIII

PRE-RETIREMENT DEATH BENEFIT

 

8.01 Pre-Retirement Death Benefit

In the event the Participant’s Benefit Distribution Date is triggered due to his
death during employment, the Participant’s Beneficiary shall receive the
pre-retirement death benefit described below and no other benefits shall be
payable under the Plan.

 

14



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

8.02 Payment of Pre-Retirement Death Benefit

The pre-retirement death benefit shall be payable in the form previously
selected by the Participant, on his Benefit Distribution Form, and shall be paid
or commence to be paid within sixty (60) days following the occurrence of his
death. If installment payments were chosen, the initial installment shall be
based on the value of the Participant’s Account Balance, measured on his Benefit
Distribution Date and shall be equal to 1/n (where ‘n’ is equal to the total
number of annual benefit payments not yet distributed). Subsequent installment
payments shall be computed in a consistent fashion, with the measurement date
being the anniversary of the original measurement date.

ARTICLE IX

DISABILITY BENEFIT

 

9.01 Disability Benefit

In the event the Participant’s Benefit Distribution Date is triggered due to his
Disability, the Participant shall receive a Disability Benefit and no other
benefits shall be payable under the Plan. Notwithstanding the prior sentence, if
the Participant is otherwise eligible to Retire pursuant to the terms of the
Plan, he shall be paid a Retirement Benefit in accordance with Article VII;
Article IX shall not be controlling with respect to such Participant.

 

9.02 Payment of Disability Benefit

The Disability Benefit shall be payable in the form previously selected by the
Participant, on his Benefit Distribution Form, and shall commence (or be fully
paid, in the event a lump sum form of distribution) within sixty (60) days
following the occurrence of his Benefit Distribution Date. If installment
payments were chosen, the initial installment shall be based on the value of the
Participant’s Account Balance, measured on his Benefit Distribution Date and
shall be equal to 1/n (where ‘n’ is equal to the total number of annual benefit
payments not yet distributed). Subsequent installment payments shall be computed
in a consistent fashion, with the measurement date being the anniversary of the
original measurement date.

 

9.03 Death Prior to Completion of Disability Benefit

If a Participant dies after suffering a Disability but before the Disability
Benefit has commenced or been paid in full, the Participant’s unpaid Account
Balance shall be paid to the Participant’s Beneficiary in a lump sum, within
sixty (60) days of the Participant’s death.

 

15



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE X

BENEFICIARY DESIGNATION

 

10.01 Beneficiary

Each Participant shall have the right, at any time, to designate a Beneficiary
or Beneficiaries to receive, in the event of the Participant’s death, those
benefits payable under the Plan. The Beneficiary(ies) designated under this Plan
may be the same as or different from the Beneficiary designation made under any
other plan of the Employer.

 

10.02 Beneficiary Designation; Change; Spousal Consent

A Participant shall designate his Beneficiary by completing and signing a
Beneficiary Designation Form, and returning it to the Administrator or its
designated agent. A Participant shall have the right to change his Beneficiary
by completing, signing and submitting to the Administrator a revised Beneficiary
Designation Form in accordance with the Administrator’s rules and procedures, as
in effect from time to time. If the Participant names someone other than his
spouse as a Beneficiary, a spousal consent, in the form designated by the
Administrator, must be signed by that Participant’s spouse and returned to the
Administrator. Upon acknowledgement by the Administrator of a revised
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be deemed canceled. The Administrator shall be entitled to rely on the
last Beneficiary Designation Form both (i) filed by the Participant and
(ii) acknowledged by the Administrator, prior to his death.

 

10.03 Acknowledgment

No designation or change in designation of a Beneficiary shall be effective
until received, accepted and acknowledged in writing by the Administrator or its
designated agent.

 

10.04 No Beneficiary Designation

If a Participant fails to designate a Beneficiary as provided above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be the Participant’s estate.

 

10.05 Doubt as to Beneficiary

If the Administrator has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, the Administrator shall have the right,
exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Administrator’s satisfaction.

 

16



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

10.06 Discharge of Obligations

The payment of benefits under the Plan to a Beneficiary shall fully and
completely discharge all Employers and the Administrator from all further
obligations under this Plan with respect to the Participant.

 

17



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE XI

TERMINATION, AMENDMENT OR MODIFICATION

 

11.01 Termination

Although the Employers anticipate that they will continue the Plan for an
indefinite period of time, there is no guarantee that any Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer reserves the right to discontinue its sponsorship of the Plan and
to terminate the Plan, at any time, with respect to its participating Employees
by action of its board of directors. Upon the termination of the Plan with
respect to any Employer, all amounts credited to each of the Participant
accounts shall be paid to the Participant or, in the case of the Participant’s
death, to the Participant’s Beneficiary, in a lump sum notwithstanding any
elections made by the Participant. The Plan shall not be terminated unless such
termination is permitted and administered in accordance with Treasury Regulation
section 1.409A-3(j)(4)(ix).

 

11.02 Amendment

The Company may, at any time, amend or modify the Plan in whole or in part with
respect to any or all Employers by the actions of the Board; provided, however,
that no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification, or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, calculated as if the Participant
had Retired as of the effective date of the amendment or modification.

 

11.03 Effect of Payment

The full payment of the applicable benefit under the provisions of the Plan
shall completely discharge all obligations to a Participant and his designated
Beneficiaries under this Plan.

 

11.04 Anti-Acceleration

Notwithstanding anything in the Plan to the contrary, no change submitted on an
Election Form shall be accepted by the Company if the change accelerates the
time over which distributions shall be made to the Participant (except as other
permitted under Code section 409A). The Company shall deny any change made to an
election if the Company determines that the change violates the requirement
under Code section 409A.

 

18



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

Notwithstanding the preceding, the Company, in its discretion, may accelerate
distributions under the Plan in accordance with each of the payment events
contained in Treasury Regulation section 1.409A-3(j)(4)(ii) through (xiv).

 

11.05 Special Election

A Participant may elect, prior to December 31, 2008, to have his Account paid in
the time and form described in Plan sections 8.01(a) and (b). Such election
shall not apply to amounts otherwise payable in the year the election is made
nor cause amounts to be paid in the year the election is made that would not
otherwise be payable in that year. Subsequent changes to the time or form of
payment of such cash amount shall be made only in accordance with Code
Section 409A.

ARTICLE XII

ADMINISTRATION

 

12.01 Administrator Duties

This Plan shall be administered by the Administrator. The Administrator also
shall have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by a Participant or the Company.

 

12.02 Agents

In the administration of this Plan, the Administrator may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel who may be counsel to any Employer.

 

12.03 Binding Effect of Decisions

The decision or action of the Administrator with respect to any question arising
out of or in connection with the administration, interpretation and application
of the Plan and rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

19



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

12.04 Indemnity of Administrator and Committee

All Employers shall indemnify and hold harmless the Administrator and members of
the Committee, and any Employee to whom duties of the Administrator may be
delegated, against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to this Plan, except in
case of willful misconduct by the Committee or any of its members or any such
employee.

 

12.05 Employer Information

To enable the Administrator to perform its functions, each Employer shall supply
full and timely information to the Administrator on all matters relating to the
compensation of its Participants, the date and circumstances of the Retirement,
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Administrator may reasonably require.

 

12.06 Fiduciary Discretion

In discharging the duties assigned to it under the Plan, the Committee and each
other fiduciary with respect to the Plan has the discretion to interpret the
Plan; adopt, amend and rescind rules and regulations pertaining to its duties
under the Plan; and to make all other determinations necessary or advisable for
the discharge of its duties under the Plan. Each fiduciary’s discretionary
authority is absolute and exclusive if exercised in a uniform and
nondiscriminatory manner with respect to similarly situated individuals. The
express grant in the Plan of any specific power to a fiduciary with respect to
any duty assigned to it under the Plan must not be construed as limiting any
power or authority of the fiduciary to discharge its duties. A fiduciary’s
decision is final and conclusive unless it is established that the fiduciary’s
decision constituted an abuse of its discretion.

ARTICLE XIII

OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
programs except as may otherwise be expressly provided.

 

20



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE XIV

CLAIMS PROCEDURE

Any claim by a Participant or his Beneficiary for benefits shall be submitted to
the Administrator. The Administrator shall be responsible for deciding whether
such claim properly relates to benefits provided by the Plan and for providing a
final decision with respect to such claim. In addition, the Administrator shall
provide a full and fair review of the claim, in accordance with the procedures
required by ERISA.

For all purposes under the Plan, the decision with respect to a claim (if no
review is requested) or the decision with respect to a claim review (if review
is requested) shall be final, binding and conclusive on all interested parties.

ARTICLE XV

TRUST

 

15.01 Establishment of the Trust

The Company may establish one or more Trusts to which the Employers may transfer
such assets as the Employers determine in their sole discretion to assist in
meeting their obligations under the Plan.

 

15.02 Interrelationship of the Plan and the Trust

The provisions of the Plan shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust.

 

15.03 Distributions From the Trust

Each Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Agreement.

 

21



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

ARTICLE XVI

MISCELLANEOUS

 

16.01 Status of Plan

The Plan is intended to be a plan that is not qualified within the meaning of
Code section 401(a) and that “is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employee” within the meaning of ERISA. The
Plan shall be administered and interpreted to the extent possible in a manner
consistent with that intent. All Participant accounts and all credits and other
adjustments to such Participant accounts shall be bookkeeping entries only and
shall be utilized solely as a device for the measurement and determination of
amounts to be paid under the Plan. No Participant accounts, credits or other
adjustments under the Plan shall be interpreted as an indication that any
benefits under the Plan are in any way funded.

 

16.02 Unsecured General Creditor

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
an Employer. For purposes of the payment of benefits under this Plan, any and
all of an Employer’s assets, shall be, and remain, the general, unpledged
unrestricted assets of the Employer. Any Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

16.03 Employer’s Liability

An Employer’s liability for the payment of benefits shall be defined only by the
Plan. An Employer shall have no obligation to a Participant under the Plan
except as expressly provided in the Plan.

 

16.04 Nonassignability

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in actual receipt, the amount, if any,
payable hereunder, or any part thereof, which are, and all rights to which are
expressly declared to be, unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owned by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

 

22



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

16.05 Not a Contract of Employment

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, except as otherwise provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.

 

16.06 Furnishing Information

A Participant or his Beneficiary will cooperate with the Administrator by
furnishing any and all information requested by the Administrator and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Administrator may deem necessary.

 

16.07 Terms

Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.

 

16.08 Captions

The captions of the articles, sections or paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

16.09 Governing Law

Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the internal laws of the Commonwealth of Virginia without regard to
its conflicts of laws principles.

 

16.10 Notice

Any notice or filing required or permitted to be given to the Administrator
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Media General, Inc.

333 East Franklin Street

Richmond, Virginia 23219

Attn: Vice President, General Counsel and Corporate Secretary

 

23



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11 Successors

The provisions of this Plan shall bind and inure to the benefit of the
Participant’s Employer and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

16.12 Validity

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.

 

16.13 Incompetent

If the Administrator determines in its discretion that a benefit under this Plan
is to be paid to a minor, a person declared incompetent or to a person incapable
of handling the disposition of that person’s property, the Administrator may
direct payment of such benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or incapable person. The
Administrator may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

16.14 Distribution in the Event of Taxation

If, for any reason, all or any portion of a Participant’s benefit under this
Plan becomes taxable to the Participant prior to a receipt, a Participant may
petition the Administrator or the trustee of the Trust, as applicable, for a
distribution of that portion of his benefit that has become taxable. Upon the
grant of such a petition, which grant shall not be unreasonably withheld, a
Participant’s Employer shall distribute to the Participant immediately, funds in
an amount equal to the taxable portion of his benefit (which amount

 

24



--------------------------------------------------------------------------------

Media General, Inc.

Deferred Compensation Plan

Amended and Restated as of January 1, 2008

 

shall not exceed a Participant’s unpaid Account Balance under the Plan). If the
petition is granted, the tax liability distribution shall be made within ninety
(90) days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the benefits to be paid under this Plan.

 

16.15 Insurance

The Employers, on their own behalf or on behalf of the trustee of the Trust,
and, in their sole discretion, may apply for and procure insurance on the life
of the Participant, in such amounts and in such forms as the Trust may choose.
The Employers or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

 

16.16 Omnibus Provisions

(a) Any benefit, payment or other right provided by the Plan shall be provided
or made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).

(b) It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code section 409A
(including any transition or grandfather rules thereunder). The Company is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply the requirements of Code
section 409A (including any transition or grandfather rules thereunder and to
declare any election, consent or modification thereto void if non-compliant with
Code section 409A.

 

25